ORDER
PER CURIAM.
Larry Wilkes (“Defendant”) appeals the judgment entered upon his conviction by a jury of tampering in the first degree pursuant to section 569.080.1(2) RSMo 1994. Defendant claims the trial court erred in overruling his Batson objection to the State’s preemptory strike of a venireper-son and that the trial court erred and abused its discretion in allowing the prosecutor to pose a hypothetical during voir dire examination.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their use only, explaining the reason for our decision. The judgment is affirmed pursuant to Rule 80.25(b).